J-S10033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                           Appellee

                     v.

LEROY SHELLEY

                           Appellant                      No. 1793 EDA 2014


                  Appeal from the PCRA Order June 9, 2014
             In the Court of Common Pleas of Delaware County
            Criminal Division at No(s): CP-23-CR-0002202-1997


BEFORE: GANTMAN, P.J., STABILE, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                    FILED FEBRUARY 12, 2015

      Appellant, Leroy Shelley, appeals pro se from the order entered in the

Delaware County Court of Common Pleas, which dismissed his serial

petition, filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On March 27, 1998, a jury convicted Appellant of robbery,

simple assault, and criminal conspiracy, in connection with his robbery of a

Casual Male Big and Tall clothing store. The court sentenced Appellant on

September     8,   1998,   to   an     aggregate   term   of   11½   to   35   years’

imprisonment.      This Court affirmed the judgment of sentence on July 29,

1999, and our Supreme Court denied allowance of appeal on December 28,

1999. See Commonwealth v. Shelley, 742 A.2d 1151 (Pa.Super. 1999),

appeal denied, 561 Pa. 656, 747 A.2d 900 (1999).               From 2003 to 2012,

_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S10033-15


Appellant unsuccessfully litigated multiple PCRA petitions. On May 5, 2014,

Appellant filed pro se the current, serial PCRA petition.     The court issued

Pa.R.Crim.P. 907 notice on May 14, 2014; Appellant did not respond.           On

June 9, 2014, the court denied PCRA relief. Appellant timely filed a pro se

notice of appeal on June 19, 2014.      On June 23, 2014, the court ordered

Appellant to file a Pa.R.A.P. 1925(b) statement; Appellant timely complied.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Robinson, 12 A.3d 477 (Pa.Super. 2011).                 A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final “at

the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3).

Instantly, Appellant’s judgment of sentence became final on March 27, 2000,

upon expiration of the time to file a petition for writ of certiorari with the

United States Supreme Court. See U.S.Sup.Ct.R. 13 (allowing ninety days

to file petition for writ of certiorari). Appellant filed the current petition on

May 5, 2014, more than fourteen years after his judgment of sentence

became final; thus, Appellant’s petition is patently untimely.      Additionally,

Appellant does not allege any exception to the PCRA’s time-bar.          See 42

Pa.C.S.A. § 9545(b)(1)(i-iii).   Instead, Appellant simply maintains that the

PCRA’s time requirements cannot bar a challenge to the legality of his


                                      -2-
J-S10033-15


sentence; this claim fails.   See Commonwealth v. Seskey, 86 A.3d 237

(Pa.Super. 2014), appeal denied, ___ Pa. ___, 101 A.3d 103 (2014)

(explaining waiver and jurisdiction are separate matters; while challenge to

legality of sentence is technically not subject to waiver, claim is lost when

presented in untimely PCRA petition for which no time-bar exception applies,

because court lacks jurisdiction over untimely petition).   Thus, the court

properly dismissed Appellant’s petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/2015




                                    -3-